Citation Nr: 0022821	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for flat 
feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1987 to June 
1989 and from November 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied an 
increased disability evaluation, in excess of 10 percent, for 
the appellant's service-connected right shoulder disorder.  
It also found that the appellant had not submitted new and 
material evidence to reopen his claim for service connection 
for flat feet.

In June 1996, the Board remanded this case for an additional 
examination of the appellant's condition, medical opinions 
and for the RO to provide the appellant with a summary of the 
applicable laws and regulations concerning new and material 
evidence claims. 

In January 1998, the appellant's claims file was transferred 
from the RO in Montgomery, Alabama, to the RO in Pittsburgh, 
Pennsylvania, pursuant to the appellant's change in 
residence.  

In December 1999, the Board remanded this case for a second 
time to ensure the RO's compliance with the initial remand 
instructions issued in June 1996. See Stegall v. West, 11 
Vet. App. 268 (1998).  Thereafter, the appellant's claims 
file was again transferred from the RO in Pittsburgh, 
Pennsylvania, to the RO in Phoenix, Arizona, pursuant to 
another change in appellant's residence. 

Despite moving twice during this appeal, the appellant failed 
to alter his appointed representative in this matter, the 
Alabama Department of Veterans Affairs.  In June 2000, the 
Board mailed correspondence to the appellant asking "whether 
you wish to appoint another service organization . . . to act 
as your representative."  No response to this request was 
subsequently received.

The RO has completed the necessary development requested 
herein.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  In December 1991, the RO issued a rating decision that 
continued the denial of the veteran's claim for service 
connection for flat feet.  Notice of this decision was sent 
to the veteran that same month.  Although he was provided his 
appellate rights, the veteran did not perfect his appeal of 
this decision.
 
2.  No competent medical evidence has been presented since 
the December 1991 rating decision which bears directly and 
substantially upon the specific matters under consideration, 
the time of onset of the veteran's flat foot or the 
aggravation of flat feet during the veteran's active duty 
service, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision of the RO denying 
service connection for flat feet is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the RO's December 1991 rating 
decision denying service connection for flat feet is not new 
and material, and the veteran's claim for service connection 
for flat feet has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (1999).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).

Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens. See Jensen v. 
Brown, 4 Vet. App. 304 (1993).  Absent a finding of an 
increase in severity of the preexisting condition, the 
veteran is not entitled to the presumption of aggravation. 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

II.  Analysis

Review of the appellant's claim herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d) and 20. 302(a).

The last final denial of the veteran's claim of service 
connection for flat feet was by the RO's rating decision 
dated in December 1991.  The veteran was notified of that 
decision by letter dated that some month.  However, the 
veteran failed to perfect his appeal of this decision, and it 
became final. 38 U.S.C.A. § 7105(c) (West 1991).


The basis for the RO's December 1991 rating decision denying 
entitlement to service connection for the veteran's flat feet 
was the following:

There is no evidence of flat feet during 
the veteran's first period of active 
service; however, he had severe pes 
planus upon reentering active duty.  
There is no evidence of aggravation 
beyond normal progress in service, and 
therefore there is no basis which to 
grant service connection.

This relates primarily to the second of the three elements of 
a well-grounded claim for service connection.  (A claim for 
service connection for a disorder typically involves three 
issues or "elements":  (1) a current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a causal nexus between the current disability and the 
disease or injury incurred or aggravated in service.  Evans, 
at 284; Caluza v. Brown, 7 Vet. App 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996)). 

In this case, the Board will consider whether evidence 
submitted since the RO's December 1991 rating decision is new 
and material to reopen the claim.  Since the December 1991 
rating decision, the veteran has submitted essentially only 
two types of evidence: (1) lay evidence consisting of 
statements from the veteran, and (2) medical records of 
treatment, dated June 1991 through January 1992.

The veteran's own lay statements are not new because they 
merely repeat claims already decided by the RO.  
Specifically, the veteran has re-alleged that that he 
incurred or aggravated a flat foot disorder during his active 
duty service.  This allegation, however, was previously 
considered by the RO herein.  Therefore, the Board concludes 
that the lay statements in support of veteran's claim to 
reopen are merely cumulative, and not new. 

The statements of the veteran also provide no medical 
evidence to indicate that his current flat feet were incurred 
or aggravated beyond the normal course of this condition 
during the veteran's active duty service.  Although he is 
competent to testify as to observable symptoms, the veteran, 
as a lay person, is not competent to provide evidence 
requiring medical expertise. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Savage v. West, 10 Vet. App. at 
495; see also Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) for the 
proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet).  Thus, while lay statements 
and testimony are competent to establish the occurrence of an 
injury, they are not competent to provide a medical diagnosis 
of the veteran's condition during service, or the etiology of 
his current disorder.  See Hickson v. West, 11 Vet. App. 374 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. 
App. 468 (1993) (an appellant's own recitations of her 
medical history do not constitute new and material evidence 
sufficient to reopen her claim when this account has already 
been rejected by VA).  

The veteran has also submitted medical records, dated June 
1991 through January 1992, in support of his attempt to 
reopen.  As these records were not before the RO when it last 
denied the veteran's claim for service connection for a flat 
feet, this evidence is "new."  The Board now considers 
whether the identified evidence is "material" in the sense 
of bearing directly and substantially upon the issue at hand, 
or the specific matter under consideration in this case, i.e. 
whether the veteran suffers from a flat feet disorder, which 
was incurred in or aggravated beyond the normal course of 
this condition during the veteran's active duty service.

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence is material to the issues at hand herein.  This 
evidence consists primarily of records reflecting facts that 
were before the RO at the time of its December 1991 decision 
and which do not relate to the issue at hand.  For instance, 
newly submitted medical treatment reports, dated in June 
1991, October 1991 and January 1992, note that the veteran 
has bilateral pes planus.  However, in December 1991, when 
the RO last considered this issue, it reviewed and considered 
a retention examination report, dated in September 1991, that 
noted a diagnosis of "severe chronic painful flat feet."  

There is no new medical evidence showing that this condition 
was aggravated beyond the natural progress of the condition 
during the veteran's active duty service.  Medical records 
describing the veteran's current condition are not material 
to the issue of incurrence or aggravation during service and 
are not sufficient to reopen a claim for service connection 
based on new and material evidence.  Morton V. Principi, 3 
Vet. App. 508, 509 (1992).  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the December 1991 RO 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The RO's December 1991 rating decision denying service 
connection for a flat feet remains final.  See Hodge v. West, 
155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 7105(c)(West 
1991); 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a flat feet, but is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (1999).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 

	
ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a flat 
feet, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

